Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

illumination part in claim 1, 
light-receiving part in claim 1,
hardware processor in claim 1,
calculation mechanism in claim 1,
switching mechanism in claim 3,
sub-illumination part in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6-8, and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  Claim 1, from which claim 3 depends from, requires a first light receiving part to be a separate element from the second light-receiving part. “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” 37 C.F.R. 1.75(i). Where a claim provides for two separate elements, those two elements “logically cannot be one and the same.” Gaus v. Conair Corp., 363 F.3d 1284, 1288 (Fed.Cir.2004). See also Unique Concepts, Inc. v. Brown, 939 F.2d 1558, 1562 (Fed. Cir. 1991) (there can be no literal infringement where the patent in suit claims two elements and the accused device has only one element performing both functions). Claim 3 does not have the same requirements as claim 1. Claim 3 removes the second light receiving part and in its place, requires the first light receiving part perform the function of the removed second light receiving part. Because claim 3 does not require the two separate elements (the first light receiving part 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as obvious in view of Teraoka (US 2015/0192349) and Hart et al. (US 2006/0114465).

Teraoka shows a colorimeter (Figs. 6, 9, 10, 13, 16A, 18) that performs colorimetry of a measurement object, the colorimeter comprising:
a first illumination part (1A, 25A) that radiates first illumination light toward an intersection point (P) between an opening plane of a measurement opening (3), wherein the measurement opening has a long-hold shape (3, see Fig. 1A) and a prescribed reference line intersecting with the opening plane, at a prescribed first incident angle with respect to the reference line [0015];
a second illumination part (1B, 25B) that is disposed diametrically opposite to a first disposing position of the first illumination part with respect to the reference line and symmetrically with the first illumination part with the reference line as a line of symmetry, and radiates second illumination light toward the intersection point;

a second light-receiving part (5B) that is disposed symmetrically with the first light-receiving part in the plane with the reference line as a line of symmetry, and receives light from the intersection point;
a hardware processor (70) that determines color information about the measurement object at the intersection point on the basis of a first measurement value of the first light-receiving part and a second measurement value of the second light-receiving part; and
an opposing wall (2) that opposes the measurement object when the measurement object is to be measured, wherein the opposing wall includes:
an opposing wall main body (bottom wall of 2) in which the measurement opening is formed; and
an abutting part (“part” is not taken to be any particular part and may be any part) that is formed in the opposing wall main body so as to protrude (see sharp edge aimed toward the measurement object 5; see annotated Fig. 1B below;) from the opposing wall main body toward a side of the measurement object to be opposed and abuts the measurement object when the measurement object is measured, and
the abutting part includes: a pair (P1, P1; see annotated Fig. 1A below) of first abutting parts disposed on two sides of the measurement opening so as to flank the 
wherein each abutting part has an arcuate shape (see annotated Fig. 1A below where each part is an arc shaped portion around the long-hole shape opening (3), the hole abuts the object 5),
wherein the orthogonal line and the first-abutting-part connection line cross at the intersection point and are arranged at a respective apex of each arcuate-shaped abutting part (See “measurement point (P)” which is located at the intersection of two lines, each line joining the apexes of a pair of the abutting parts. See center of oval measurement opening 3);
wherein the intersection point is at (“along an axis through the apex” rather than “at” as interpreted by the examiner) an apex of the arcuate-shaped first abutting part,
wherein the pair of second abutting parts (P2, P2) are formed on both sides in a longitudinal direction (direction of Y axis) of the measurement opening to flank a center axis (axis perpendicular to X and Y axis) of the measurement opening,
wherein the pair of first abutting parts (P1, P1) are formed on both sides of the measurement opening in a width direction orthogonal (direction of X axis) to the longitudinal direction (direction of Y axis) of the measurement opening to flank the center axis of the measurement opening.

    PNG
    media_image1.png
    285
    519
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    216
    324
    media_image2.png
    Greyscale

	In the alternative, Teraoka does not show pairs of protrusions on the abutting surface of the opposing wall.
	Hart shows a dual illumination spectrophotometer having contacting elements (46) [0032],[0033],[0035] (two pairs shown in Fig. 5) and shown in Fig. 2 as protruding from the surface of measuring interface 42,
wherein each abutting part has an arcuate shape (each of the contacting elements are shown to be hemispherical protrusions in Fig. 2),

wherein the pair of second abutting parts (second pair of contacting elements 46) are formed on both sides in a longitudinal direction of the measurement opening to flank a center axis of the measurement opening,
wherein the pair of first abutting parts (first pair of contacting elements 46) are formed on both sides of the measurement opening in a width direction orthogonal to the longitudinal direction of the measurement opening to flank the center axis of the measurement opening.

The contact elements 46 are for the purpose of establishing a measuring plane that is orthogonal to the axis of measurement [0033].
	At the time of filing of the claimed invention, it would have been obvious to modify the colorimeter of Teraoka to have pairs of contacting elements (protrusions) in order to establish the axis of measurement orthogonal to the plane of measurement of the object.

With respect to claim 2, Teraoka shows a colorimeter comprising of all the elements as discussed for claim 1 above and in addition shows pairs of third and fourth abutting parts (i.e. any part of the sharp edge). Furthermore, as discussed above for claim 1 with regards to Hart, Hart teaches the use of “three or more” contacting elements 46 which are evenly distributed 

With respect to claim 3, each of the elements can be named either the second or the first and regularly changed by which they are named. 

With respect to claims 4, 9, and 11, Teraoka shows (e.g. Fig. 9) one or a plurality of third illumination parts (2A, 3A, 4A) that is disposed in the plane and radiates third illumination light toward the intersection point at a third incident angle different from the first incident angle with respect to the reference line; and one or a plurality of fourth illumination parts (2B, 3B, 4B) that is disposed symmetrically with the one or the plurality of third illumination parts in the plane with the reference line as a line of symmetry and radiates fourth illumination light toward the intersection point. 

With respect to claims 5 and 10, Teraoka shows (e.g. Fig. 16A) one or a plurality of third light-receiving parts (21A, 22A, 23A) that is disposed in the plane and receives light from the intersection point by facing the intersection point at a third observation angle different from both of the first observation angle and a second observation angle; and one or a plurality of fourth light-receiving parts (21B, 22B, 23B) that is disposed symmetrically with the one or the plurality of third light-receiving parts in the plane with the reference line as a line of symmetry and receives light from the intersection point by facing the intersection point. 



With respect to claim 7, Teraoka shows one or a plurality of third illumination parts (3A, 13A) including third sub-illumination parts (3A) that are disposed in each plane including each of the first sub-disposing positions of the plurality of first sub-illumination parts, the reference line, and each of second sub-disposing positions of the plurality of second sub-illumination parts, and separately radiate third illumination light toward the intersection point at an incident angle different from the first incident angle with respect to the reference line; and one or a plurality of fourth illumination parts (13B, 3B) including a plurality of fourth sub-illumination parts (3B) that are disposed symmetrically with the plurality of respective third sub-illumination parts in the each plane with the reference line as a line of symmetry, and separately radiate fourth illumination light toward the intersection point, wherein the plurality of third sub-illumination 

With respect to claim 8, each of the elements can be named either the second or the first and be regularly changed by which they are named.
With respect to claims 12-15, the inner edge surface (shown with a slanted line in the annotated figure 1B above; see also the perspective view of opening diagrammed below) has an arcuate surface and thus has at least four portions (two P1 and two P2) that make up arcuate surfaces and the arcuate surface is a part of an imaginary column (a column does not have a defined shaped) that has a center around a first-abutting-part connection line when viewed from above of the X-Y plane. 

    PNG
    media_image3.png
    240
    388
    media_image3.png
    Greyscale


With respect to claim 16, Hart shows the contact elements 46 are convex extending from the mounting wall part.  See Fig. 2, which shows contact elements 46 (not labeled) having a hemispherical shape and thus are convex.

Response to Arguments

Claim Rejections - 35 USC § 112:
The rejection claims 1-15 has been withdrawn.
 
Claim Rejections - 35 USC § 102/103:
Applicant argues on page 17 that the prior art does not show an arcuate shape, the arcuate shape constituted by a part of the circumferential surface of a columnar body, and that the prior art’s hemispherical or pyramidal shape is not included. As an initial matter, the claims do not require the arcuate shape to be “constituted by a part of the circumferential surface of a columnar body” except for claims 12-15. As to the “a part of the circumferential surface of a columnar body,” it is not clear to the Examiner why a hemispherical or pyramidal shape must be excluded. There is no limitation has to the shape of the columnar body or the particular part. For instance, a definition “column” was found to be “a supporting pillar; especially: one consisting of a usually round shaft, a capital, and a base a colonnade of marble columns; something resembling a column in form, position, or function” (https://www.merriam-webster.com/dictionary/column). The image included as an example appears to show at the tapering portions of the base and capital, a circumferential surface which has a conical shape:

    PNG
    media_image4.png
    483
    172
    media_image4.png
    Greyscale


 This conical portion of the capital and base would appear to be similar in shape to the conical portion of the surface shown in the figure on page 13 above. In addition, there appears to be no reason why the image of the column above could not have a rounded tapering section and thus being hemispherical. As to Applicant’s statement that line contact occurs, increases contact area, convex shaped abutting part extending from the mounting wall, the claims do not require these limitations and are not imported into the claims. As such, the Examiner is not persuaded by Applicant’s arguments.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886